                                                                  Case 2:19-cv-01174-APG-BNW Document 45 Filed 06/24/21 Page 1 of 5



                                                             1    GABROY LAW OFFICES
                                                                  Christian Gabroy (#8805)
                                                             2    Kaine Messer (#14240)
                                                                  The District at Green Valley Ranch
                                                             3    170 South Green Valley Parkway, Suite 280
                                                                  Henderson, Nevada 89012
                                                             4    Tel     (702) 259-7777
                                                                  Fax (702) 259-7704
                                                             5    christian@gabroy.com
                                                                  kmesser@gabroy.com
                                                             6    Attorney for Plaintiff Tiare Ramirez

                                                             7                              UNITED STATES DISTRICT COURT

                                                             8                                    DISTRICT OF NEVADA

                                                             9     TIARE RAMIREZ, an individual;                  Case No: 2:19-cv-01174-APG-DJA

                                                             10                      Plaintiff,                   STIPULATION AND ORDER TO
                                                                   vs.                                            EXTEND DISCOVERY DEADLINES
                                                             11
                                                                   WYNN LAS VEGAS, LLC; DOES I through            (Seventh Request)
                                                             12    X; and ROE Corporations XI through XX,
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704




                                                                   inclusive;
                      170 S. Green Valley Pkwy., Suite 280




                                                             13                   Defendant.
                           Henderson, Nevada 89012




                                                             14
                                                                             STIPULATION AND ORDER TO EXTEND DISCOVERY DEADLINES
                                                             15

                                                             16           Pursuant to LR IA 6-1, 6-2, and LR 26-4, Plaintiff Tiare Ramirez (“Plaintiff”) and

                                                             17   Defendant Wynn Las Vegas, LLC. (“Defendant”) and, by and through their undersigned

                                                             18   counsel, hereby stipulate to amend the Discovery Plan and Scheduling Order, (ECF

                                                             19   No. 40), by extending the outstanding discovery deadlines for a period of thirty (30)

                                                             20   days.

                                                             21           This is the seventh request for an extension to the Discovery Plan and

                                                             22   Scheduling Order in this matter. The requested extension is sought in good faith and

                                                             23   not for purposes of undue delay. This request is submitted at least twenty-one (21)

                                                             24   days or more before each deadline set forth below.

                                                             25                             DISCOVERY COMPLETED TO DATE

                                                             26           Both parties have exchanged their initial disclosures required under Fed. R. Civ.

                                                             27   P. 26(a)(1)(A). Plaintiff served her initial disclosures on September 9, 2019 and her first

                                                             28   supplemental disclosures on November 1, 2019. Defendant served its initial
                                                                                                          Page 1 of 2
                                                                  Case 2:19-cv-01174-APG-BNW Document 45 Filed 06/24/21 Page 2 of 5



                                                             1    disclosures on September 10, 2019 and its first supplemental disclosures on November

                                                             2    1, 2019. Defendant responded to Plaintiff’s first sets of interrogatories and requests for

                                                             3    production of documents on November 1, 2019. Plaintiff responded to Defendant’s first

                                                             4    sets of interrogatories and requests for production of documents on November 1, 2019.

                                                             5           On December 6, 2019, Defendant issued third-party subpoenas for Plaintiff’s

                                                             6    employment, education and medical records. Plaintiff objected to and moved to quash

                                                             7    the subpoenas for Plaintiff’s employment and education records (ECF No. 23).

                                                             8    Defendant withdrew the subpoenas for Plaintiff’s education records but maintained its

                                                             9    request for Plaintiff’s employment records from Caesars Palace and Able Baker

                                                             10   Brewing. The parties fully briefed the issue regarding the discoverability of Plaintiff’s

                                                             11   employment records and on January 31, 2020, Magistrate Judge Albregts granted in

                                                             12   part and denied in part Plaintiff’s Motion to Quash Third-Party Subpoenas (ECF No.
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                             13   26). Plaintiff subsequently filed Objections to Magistrate Judge Albregts’ Order, which
                           Henderson, Nevada 89012




                                                             14   District Judge Gordon affirmed by Order dated March 3, 2020 (ECF No. 32).

                                                             15   Thereafter, Defendant issued amended subpoenas to Caesars Palace and Able Baker

                                                             16   Brewing for Plaintiff’s employment records in accordance with United States District

                                                             17   Judge Gordon’s Order. Defendant received a response to its subpoena from Caesars

                                                             18   Palace timely but Able Baker Brewing and treating healthcare provider, D. Ted Cohen

                                                             19   responded to the respective subpoenas late.

                                                             20                    DISCOVERY THAT REMAINS TO BE COMPLETED

                                                             21          Plaintiff anticipates taking the deposition of Defendant Wynn Las Vegas, LLC,

                                                             22   pursuant to Federal Rule of Civil Procedure 30(b)(6). Plaintiff also anticipates taking the

                                                             23   depositions of individuals with knowledge of the facts and circumstances surrounding

                                                             24   the allegations in the Complaint. Such individuals are anticipated to include Jeralynn

                                                             25   Makaiwi, Karen Sanchez, Melissa Espino-Cascos, and Tia Gibson.

                                                             26          Defendant anticipates taking the deposition of Plaintiff Tiare Ramirez and

                                                             27   perhaps others based upon the deposition testimony provided.

                                                             28
                                                                                                         Page 2 of 2
                                                                  Case 2:19-cv-01174-APG-BNW Document 45 Filed 06/24/21 Page 3 of 5



                                                             1                  REASONS FOR EXTENSION TO COMPLETE DISCOVERY

                                                             2           This extension is necessary and good cause exists for several reasons. The

                                                             3    current pandemic caused delays and difficulties in completing discovery due to

                                                             4    employee furloughs and business closures (including delayed subpoena responses). In

                                                             5    addition, a household member of counsel for Defendant suffering from a chronic health

                                                             6    condition suffered a serious decline and recently was transitioned to a long-term care

                                                             7    facility, which caused unpredictability in availability for depositions.

                                                             8           Counsel for Plaintiff has also had personal commitments that have delayed such

                                                             9    discovery including Plaintiff Counsel’s father being in ICU for over thirty days,

                                                             10   transferred to IMU, and now in a skilled nursing facility. Plaintiff Counsel is assisting his

                                                             11   father in his pending legal matters as well.        These matters impeded the ability to

                                                             12   complete depositions during June 2021 as originally contemplated.             However, the
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                             13   parties were able to continue making progress towards settlement and intend to
                           Henderson, Nevada 89012




                                                             14   conclude those discussions during the next two weeks and schedule depositions

                                                             15   thereafter only if needed.

                                                             16                          PROPOSED REVISED DISCOVERY PLAN

                                                             17          1.     Discovery Cut-Off Deadline

                                                             18          The discovery cut-off deadline shall be extended for thirty (30) days from July 22,

                                                             19   2021 to Monday, August 23, 2021 (August 21, 2021 falls on a Saturday).

                                                             20          2.     Dispositive Motions Deadline

                                                             21          The parties shall file dispositive motions thirty (30) days after the extended

                                                             22   discovery cut-off date, and therefore, not later than Wednesday, September 22, 2021.

                                                             23          3.     Joint Pretrial Order Deadline

                                                             24          If no dispositive motions are filed, and unless otherwise ordered by this Court,

                                                             25   the Joint Pretrial Order shall be filed thirty (30) days after the date set for filing

                                                             26   dispositive motions, and therefore, not later than Friday, October 22, 2021. In the event

                                                             27   dispositive motions are filed, the date for filing the Joint Pretrial Order shall be

                                                             28   suspended until thirty (30) days after the Court enters a ruling on the dispositive motions
                                                                                                          Page 3 of 2
                                                                  Case 2:19-cv-01174-APG-BNW Document 45 Filed 06/24/21 Page 4 of 5



                                                             1    or otherwise by further order of the Court.

                                                             2           4.     Fed. R. Civ. P. 26(a)(3) Disclosures

                                                             3           The pretrial disclosures shall be included within the pretrial order as per LR 26-

                                                             4    1(b)(6).

                                                             5           5.     Extensions or Modification of the Discovery Plan and Scheduling Order

                                                             6           In accordance with Local Rule 26-4, any stipulation or motion for modification or

                                                             7    extension of this discovery plan and scheduling order must be made at least twenty-one

                                                             8    (21) days prior to the expiration of the subject deadline.

                                                             9           5.     Trial and Calendar Call

                                                             10          No trial has been set in this matter.

                                                             11   Dated this ___ Day of June 2021.               Dated this ___ Day of June 2021.
                                                             12
GABROY LAW OFFICES




                                                                  GABROY LAW OFFICES                             LITTLER MENDELSON, P.C.
                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                             13   By: __/s/ Christian Gabroy_______              By:_/s/ Wendy Krincek___________
                           Henderson, Nevada 89012




                                                                  Christian Gabroy, Esq.                         Wendy Krincek, Esq.
                                                             14   The District at Green Valley Ranch             3960 Howard Hughes Parkway
                                                                  170 South Green Valley Parkway                 Suite 300
                                                             15   Suite 280                                      Las Vegas, NV 89169
                                                                  Henderson, NV 89012                            wkrincek@litler.com
                                                             16   Telephone: (702) 259-7777                      Attorneys for Defendant
                                                                  christian@gabroy.com
                                                             17   Attorney for Plaintiff
                                                             18
                                                             19
                                                                                                            ORDER
                                                             20
                                                                          IT IS SO ORDERED:
                                                                  IT IS ORDERED     that ECF No. 45 is GRANTED. However, the Court notes that this is the
                                                             21
                                                                  parties' seventh request for an extension of the discovery deadlines. The parties are
                                                             22   strongly encouraged to complete discovery by the deadline provided herein.
                                                                                                            _____________________________________
                                                                                                            UNITED STATES MAGISTRATE JUDGE
                                                             23                                                 IT IS SO ORDERED
                                                                                                            Dated:  __________________________
                                                                                                                DATED:   10:54 am, July 02, 2021
                                                             24

                                                             25

                                                             26
                                                                                                                   BRENDA WEKSLER
                                                             27                                                    UNITED STATES MAGISTRATE JUDGE

                                                             28
                                                                                                          Page 4 of 2
6/24/2021            Case 2:19-cv-01174-APG-BNW
                                     Gabroy Law Offices MailDocument       45Discovery
                                                             - SAO to Extend     FiledDeadlines
                                                                                       06/24/21        Page 5 of 5
                                                                                                7th Request.doc



                                                                                 Gabroy Law Assistant <assistant@gabroy.com>



  SAO to Extend Discovery Deadlines 7th Request.doc
  2 messages

  Krincek, Wendy M. <wkrincek@littler.com>                                                             Wed, Jun 23, 2021 at 4:01 PM
  To: christian@gabroy.com, kmesser@gabroy.com
  Cc: assistant@gabroy.com, emelwak@littler.com


    I red-lined in a couple sentences. I’m good with this if you are.


    --------------------------
    This email may contain confidential and privileged material for the sole use of the intended recipient(s). Any review, use,
    distribution or disclosure by others is strictly prohibited. If you are not the intended recipient (or authorized to receive for
    the recipient), please contact the sender by reply email and delete all copies of this message.

    Littler Mendelson, P.C. is part of the international legal practice Littler Global, which operates worldwide through a number
    of separate legal entities. Please visit www.littler.com for more information.



            SAO to Extend Discovery Deadlines 7th Request.doc
            73K


  Christian Gabroy <christian@gabroy.com>                                              Wed, Jun 23, 2021 at 5:11 PM
  To: "Krincek, Wendy M." <wkrincek@littler.com>
  Cc: Kaine Messer <kmesser@gabroy.com>, Gabroy Law Assistant <assistant@gabroy.com>, "Melwak, Erin J."
  <emelwak@littler.com>

    Great, please file ella.
    [Quoted text hidden]
    --




https://mail.google.com/mail/u/2?ik=bf4bea0ef8&view=pt&search=all&permthid=thread-f%3A1703400481923382787&simpl=msg-f%3A170340048192…   1/1
